297 So.2d 340 (1974)
EXECUTIVE RENT-A-CAR, INC., and Chicago Insurance Company, Appellants,
v.
Shirley UDITSKY and Richard Tarzian, Etc., et al., Appellees.
EXECUTIVE RENT-A-CAR, INC., and Chicago Insurance Company, Appellants,
v.
Meyer R. LEVINE and Richard Tarzian, Etc., et al., Appellees.
Nos. 73-1500, 73-1233.
District Court of Appeal of Florida, Third District.
July 16, 1974.
Walsh & Dolan, Ft. Lauderdale, Underwood, Gillis, Karcher, Reiner & Gordon, Miami, for appellants.
Fowler, White, Humkey, Burnett, Hurley & Banick, Miami, for appellees.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
Affirmed. See: Howard v. American Service Mutual Insurance Company, Fla. App. 1963, 151 So.2d 682; Bankers and Shippers Insurance Company of New York v. Phoenix Assurance Company of New York, Fla. 1968, 210 So.2d 715; Roth v. Old Republic Insurance Company, Fla. 1972, 269 So.2d 3; Hartford Accident and Indemnity Company, Inc. v. Liberty Mutual Insurance Co., Inc., Fla. 1973, 277 So.2d 775; Rocky Mountain Fire & Casualty Company v. Allstate Insurance Company, 107 Ariz. 227, 485 P.2d 552.